Supreme Court of the United States
                                Office of the Clerk
                          Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202) 479-3011
                                       July 16, 2015


Clerk
Court of Appeals of Texas, Twelfth District
                                                          FILED IN COURT OF APPEALS
1517 W. Front Street
                                                             12th Coun oi !\py0»lz DisTict
Suite 354
Tyler, TX 75702


        Re:   Nicky Charune Agnew
                                                             CATHY S. LUSiUCL
              v. Texas
              No. 15-71
              (Your No. 12-13-00181-CR)


Dear Clerk:


        The petition for a writ of certiorari in the above entitled case was filed on July
14, 2015 and placed on the docket July 16, 2015 as No. 15-71.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Jacob C. Travers
                                             §e Analyst